EXHIBIT 10.1
 
AMENDMENT NO. 1
TO
ROYALTY AGREEMENT
 
This AMENDMENT NO. 1 TO ROYALTY AGREEMENT (the “Amendment”) is made and entered
into as of October 1, 2008, between Concord International Inc., a privately held
company incorporated in the Bahamas (“Concord,”), Thatcher Mining Pte. Ltd., a
company incorporated in Singapore (“Thatcher”), and KAL Energy, Inc., a Delaware
corporation (“KAL”). KAL, Thatcher and Concord are hereinafter referred to
collectively as the “Parties” and individually as a “Party”.
 
RECITALS:
 
1. KAL, Thatcher and Concord are parties to a Royalty Agreement, dated as of
December 29, 2006 (the “Agreement”), pursuant to which KAL agreed to make
certain royalty payments to Concord in connection with the production of thermal
coal by KAL pursuant to the Mining Concessions. Capitalized terms used but not
defined herein shall have the respective meanings assigned to them in the
Agreement.
 
2. KAL, Thatcher and Concord desire to amend Sections 2.1 and 2.2 of the
Agreement in order to modify the royalty payment provisions set forth therein.
 
C. Section 4.6 of the Agreement provides that no terms or provisions of the
Agreement may be varied or modified and no subsequent alteration, amendment,
change or addition to the Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
 
1. Section 2.1 of the Agreement is hereby amended and restated to read in its
entirety as follows:
 
“Royalties on Production by KAL, Thatcher or their Affiliates. The Thatcher
Shareholders hereby designate Concord as the exclusive recipient of royalty
payments from KAL under this Agreement. KAL shall make royalty payments to
Concord as follows:
 
(a) KAL shall make a one-time payment to Concord of U.S.$15,000 (the “Initial
Payment”) within seven (7) days of the first shipment of the Product from the
Mining Concessions (the “First Shipment”) by KAL, Thatcher or their Affiliates.
In exchange for the Initial Payment, Concord shall waive any royalty payments
due to Concord under this Agreement for a period of thirty-six (36) months
following the First Shipment (the “Royalty Waiver Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) KAL shall make royalty payments to Concord in the amount of U.S.$0.20 per
metric ton of the Product that is produced by KAL, Thatcher or their Affiliates
pursuant to the Mining Concessions during each calendar quarter during the term
of this Agreement subsequent to the expiration of the Royalty Waiver Period;
provided, however, any time that the sale price per metric ton of the Product
equals or exceeds U.S.$40.00 at any time during the term of this Agreement, the
amount of the royalty payments due to Concord for such sale under this Agreement
shall be correspondingly increased to the higher of U.S.$0.40 per metric ton or
0.65% of the price per metric ton (the “Royalty”). The entire amount of the
Royalty shall be payable directly and exclusively to Concord, unless otherwise
agreed by the Parties.”
 
2. Section 2.2 of the Agreement is hereby amended and restated to read in its
entirety as follows:
 
“Reports and Payment. Within forty-five (45) days following the end of each
calendar quarter subsequent to the expiration of the Royalty Waiver Period, KAL
shall furnish to Concord a report setting forth the gross production of the
Product in metric tons for such period and a calculation of the Royalty and
other amounts due, if any. Such report shall be accompanied by reasonably
satisfactory evidence of payment of such amounts for such period to Concord.
Payment of the Royalty shall be made to Concord no later than thirty (30) days
following the end of each calendar quarter subsequent to the expiration of the
Royalty Waiver Period.”
 
3. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one
Amendment.
 
4. Terms and Conditions of the Agreement. Except as specifically amended by this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first written above.
 
KAL:
 
KAL Energy, Inc.
 
/s/ Jorge Nigaglioni
By: Jorge Nigaglioni
Its: Chief Financial Officer
 
CONCORD:
 
Concord International, Inc.
 
/s/ Rodney Rootsaert
By: Rodney Rootsaert
Its: Director
 
THATCHER:
 
Thatcher Mining Pte. Ltd.
 
/s/ Jorge Nigaglioni
By: Jorge Nigaglioni
Its: Director


 
 

--------------------------------------------------------------------------------

 
 